Citation Nr: 0607038	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to September 1971, including service in Vietnam 
during the Vietnam War. This matter is before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied service connection for PTSD and diabetes mellitus.  

In March 2003, the veteran and his wife testified before the 
undersigned at a Travel Board hearing held at the St. 
Petersburg RO.  In August 2003, the veteran's appeal was 
remanded for further development.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.

The Board observes that the veteran submitted a claim for VA 
pension benefits in September 1989.  The RO requested 
evidence and information necessary to process the veteran's 
claim from the veteran in October 1989 and March 1990; to 
which the veteran failed to respond.  In statements dated in 
April 2002, August 2003 and September 2003, the veteran 
referenced a claim for pension benefits and inquired as to 
the status of this claim.  The Board concludes that the 
veteran's statements are a request for VA pension benefits, 
and refers the matter to the RO for further consideration and 
appropriate action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been diagnosed with diabetes 
mellitus.

3.  The veteran does not have an established diagnosis of 
PTSD.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).
2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The veteran in this case was informed of the evidence needed 
to substantiate his PTSD claim, the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied by way of a May 2001 letter from the RO, a January 
2002 rating decision, an October 2002 Statement of the Case 
(SOC), a January 2004 letter from the Appeals Management 
Center (AMC), a February 2004 letter from the AMC and a May 
2005 Supplemental Statement of the Case (SSOC).  The veteran 
was also informed of the evidence needed to substantiate his 
claim for diabetes mellitus, the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied by way of a November 2001 letter from the RO, a 
January 2002 rating decision, a January 2004 letter from the 
AMC, a February 2004 letter from the AMC and a May 2005 SOC.  

The May 2001 and November 2001 letters (which were provided 
to the veteran prior to the initial RO decision in this case) 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought and whether or not the veteran or the VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the veteran was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in his possession that pertained to the claims.  

In this case, although the May 2001 and November 2001 notice 
letters did not specifically contain the "fourth element" 
listed above, the Board finds the veteran was otherwise fully 
notified of the need to submit any evidence pertaining to his 
claims through the documents described above. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Specifically, these letters 
notified the veteran that additional evidence was needed to 
support his claims and requested that the veteran inform the 
RO of any evidence or information the veteran desired the RO 
to try to obtain.  A May 2001 questionnaire also sent to the 
veteran requested that the veteran provide any evidence in 
his possession that he felt would help support his claim.  
The veteran was then told in his October 2002 SOC that he 
should provide the RO with any evidence in his possession 
that pertained to his claim.  In response, the veteran 
submitted several statements with attachments and testified 
before the Board in a March 2003 hearing.   

Subsequent to the Board's August 2003 remand, the veteran was 
provided additional notification letters from the AMC in 
January 2004 and February 2004.  The veteran responded to 
these notices by submitting additional statements with copies 
of medical records and documents describing the medication he 
was taking.  Thereafter, the veteran received the May 2005 
SOC that again informed him that he should provide the RO 
with any evidence in his possession that pertained to his 
claim regarding diabetes mellitus; and also received the May 
2005 SSOC pertaining to the claim regarding PTSD.  The 
veteran's submission of numerous statements and attachments 
indicates to the Board that the veteran understood his 
evidentiary burden and responded thereto.  

Collectively, the above noted documents issued in connection 
with this appeal notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, supra.      

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records have been associated with the claims 
file.  In January 2004, the RO attempted to obtain Social 
Security records on the veteran's behalf after the veteran 
asserted in March 2001 and May 2001 that he received 
disability benefits from the Social Security Administration.  
In a response letter dated in January 2004, the RO was 
informed that the veteran's Social Security records could not 
be provided as the folder had been destroyed.  Any further 
attempt to obtain such records would be futile  

In addition to associating the veteran's VA and private 
medical records with the claims file, the RO afforded the 
veteran a VA examination in December 2004 in order to answer 
the specific medical question of whether he has PTSD.  The 
Board observes that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for diabetes mellitus; however, the Board is of 
the opinion that the veteran's service medical records and 
post-service medical records contain sufficient medical 
evidence to make a decision on the veteran's claim.  It is 
pertinent that these medical records include February 2005 VA 
records of nutritional screening, a blood test, and a urine 
test, and did not result in a diagnosis of diabetes mellitus.  
Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. § 3.159 (c) 
(4).  In this case, there is simply no competent medical 
evidence that the veteran currently has diabetes mellitus.  
As such, a VA examination is not necessary for resolution of 
this appeal.

Lastly, the Board observes that neither the veteran nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claims.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

B.  Service connection for diabetes mellitus, type II 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as psychosis or diabetes mellitus, 
when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  When all the evidence is 
assembled, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, type II diabetes mellitus 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  Therefore, service connection for diabetes 
mellitus may be presumed in this case as a residual of Agent 
Orange exposure by the showing of two elements: (1) the 
veteran served in the Republic of Vietnam during the Vietnam 
War era and (2) the veteran has been diagnosed with diabetes 
mellitus, type II.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6); Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

In this case, the veteran's DD 214 Report of Transfer or 
Discharge form shows that he had Vietnam service from October 
1970 until October 1971, and his personnel file contains a 
commendation medal related to the Republic of Vietnam Theater 
for meritorious achievement in connection with military 
operations.  The veteran also submitted a document reflecting 
the award of a Silver Star medal.  This evidence clearly 
shows that the veteran served in the Republic of Vietnam 
during the Vietnam War.  

In regards to the second element necessary for presumptive 
service connection (a diagnosis of diabetes mellitus, type 
II), the veteran asserted in a May 2001 statement that he had 
been diagnosed with hypoglycemia in 1980.  He appears to 
equate a hypoglycemia diagnosis with a diagnosis of diabetes 
mellitus.  The veteran submitted a medical release for 
Huntington Hospital records in support of his statement; 
however, medical records obtained from Huntington Hospital 
dated from December 1971 to January 1972 show treatment for 
adhesive bands in the right lower quadrant of the veteran's 
distal ilieum.  They do not reflect a diagnosis of either 
hypoglycemia or diabetes mellitus, and in fact, show that the 
veteran's blood count and urinalysis were essentially within 
normal limits during his hospital treatment.  Subsequent VA 
medical records dated from January 1992 to March 1992 reflect 
a history of hyperglycemia reported by the veteran but do not 
indicate an actual diagnosis of hypoglycemia during this 
time.  The veteran's remaining post-service medical records 
are also silent as to complaints of, treatment for, or 
diagnoses of hypoglycemia or diabetes mellitus.  Finally, 
records of VA treatment at the Daytona Beach VA facility 
dated in February 2005 indicate that the veteran had no 
history of diabetes mellitus.  These records include the 
reports of urine and blood testing, and do not include a 
diagnosis of diabetes mellitus.  Absent medical evidence 
indicating that the veteran has been diagnosed with diabetes 
mellitus, service connection may not be granted on either a 
direct basis or on a presumptive basis.   See Hickson, supra; 
see also 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992);   Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of competent medical evidence showing that the 
veteran presently has diabetes mellitus there is no basis for 
the granting of service connection under any theory. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



C.  Service Connection for post-traumatic stress disorder

The veteran contends that he is entitled to service 
connection for PTSD related to stressful events he 
experienced in Vietnam.  The veteran asserts that he has been 
diagnosed and treated for obsessive compulsive disorder 
(OCD), and that OCD and PTSD are essentially the same 
disorder.  As such, he believes he has been diagnosed with 
PTSD.
 
As set forth above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

For injuries alleged to have been incurred in combat, the 
Board observes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof regarding events that occurred 
during combat.  See Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either the existence 
of a current disability or nexus between that disability and 
service, both of which generally require competent medical 
evidence. See generally, Brock v. Brown, supra; Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

In this case, although the veteran's DD Form 214 does not 
indicate that he served in combat while in the Republic of 
Vietnam, the veteran submitted a service document awarding 
him the Silver Star for gallantry in action in connection 
with military operations.  The Board observes that this 
commendation is not contained within the veteran's personnel 
records, and that the veteran's personnel records also do not 
contain a combat infantry badge or a bronze star (both of 
which the veteran reports receiving).  Regardless, based upon 
the veteran's statements and the document reflecting issuance 
of a Silver Star, the Board assumes for the sake of argument 
that the veteran in fact experienced combat while in Vietnam 
and that he is entitled to the combat presumption pursuant to 
38 U.S.C.A. § 1154(b).

The Board concedes that the veteran likely experienced 
stressful combat events during service, however, after 
carefully considering the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
and that his appeal must be denied.  As is explained in 
detail below, the medical evidence of record fails to show 
(1) that the veteran has been diagnosed with PTSD or (2) that 
a diagnosis of PTSD has been connected to a combat related 
event in service.  

In analyzing the evidence of record, the Board observes that 
the veteran's service medical records do not support his 
claim as they do not report any complaints, treatment or 
diagnoses of psychiatric problems in service.  Clinical 
records dated in July 1969, November 1969, May 1970 and 
September 1970 (prior to the veteran's departure to Vietnam) 
reflect that the veteran had lower abdominal pain considered 
to be precipitated by stress.  However, subsequent treatment 
records do not indicate continued abdominal distress, much 
less complaints of stress or psychiatric concerns.  On the 
October 1971 report of examination prior to separation, the 
veteran's clinical evaluation was entirely normal.  

The Board notes that the veteran asserts that he experienced 
psychiatric distress in service as evidenced by twitching of 
his right eye. See May 2001, June 2001 and August 2001 
statements.  Specifically, he reported that he had been 
trained for the infantry in service and acted as a [door] 
gunner for three months until his right eye started 
twitching.  He stated that his military occupation specialty 
was changed as a result of this twitching; and that his eye 
continued to twitch after he returned home from Vietnam.  
None of the veteran's service medical records reference a 
twitching of the veteran's right eye, and the veteran's eyes 
were evaluated as normal at separation.  The Board is aware 
that the veteran submitted a copy of his October 1971 report 
of examination prior to separation in support of his claim 
with his October 2002 VA Form 9, and that this copy appears 
to include a notation not found on the version of the October 
1971 examination report provided with the veteran's service 
medical file.  Specifically, the copy provided by the veteran 
contains a notation of "rgt eye twitching" under the 
summary of defects and diagnosis portion of the examination 
report; whereas the examination report contained in the 
service medical file has the word "none" written within 
that section.  Regardless of which version of the examination 
report it correct, the Board determines that an alleged 
twitching of the veteran's eye has not been found by any 
medical provider to be an indication of an underlying 
psychiatric condition, much less symptomatology associated 
with PTSD.  As such, evidence of the veteran's right eye 
twitching during service would not support his claim.  

In short, service medical records show no complaints or 
findings indicative of PTSD, nor are psychiatric problems 
noted at separation or for years thereafter.

In addition to the veteran's service records, the claims file 
contains numerous statements submitted by the veteran; the 
veteran's March 2003 BVA hearing transcript; private medical 
records dated from January 2003 to March 2003; VA medical 
records dated from January 1989 to May 1993 and March 2003 to 
March 2005; and a December 2004 VA examination report.  

The veteran asserts that his post-service medical records 
show that he has been diagnosed and treated for OCD and PTSD.  
He testified at a BVA hearing in July 2002 that he was 
diagnosed with PTSD and that he was under treatment for that 
condition. See March 2003 hearing transcript, pgs. 2-3, 5.  
He stated that he was diagnosed with the disorder first by a 
Dr. Hernandez (his wife's physician) and then a Dr. Bradley. 
Id., pgs. 4-7; April 2002 statement.  The veteran reported 
that he was never actually treated by Dr. Hernandez. Id., 
pgs. 7-8.  Rather, he indicated he saw Dr. Hernandez once 
during his wife's medical appointment, and that Dr. Hernandez 
diagnosed the veteran with PTSD based upon the way the 
veteran talked and the way he presented himself. Id., pgs. 7-
9.  Dr. Hernandez reportedly told the veteran that PTSD and 
OCD were the same disorder, and advised the veteran that he 
should take Zoloft. Id., p. 6.  The veteran reported that he 
refused the medication because he wanted to get a second 
opinion. Id., pgs. 6-8.  Thereafter, he reported receiving 
treatment from a Dr. Bradley. Id., p. 7.  The veteran 
asserted that the medication he received from Dr. Bradley 
treats both PTSD and OCD; and therefore the disorders have to 
be the same. Id., pgs.  5-6, 11.  He reiterated this belief 
in numerous statements.  He also argued that the fact that 
his medication (Sertraline HCL) is used to treat depression, 
panic attacks, OCD, and PTSD (among other things) supports 
his assertion that the conditions are the same. See 
attachment to September 2004 statement.   

Contrary to the veteran's contentions, the Board finds that 
the veteran's treating physicians did not diagnose him with 
PTSD.  Additionally, none of these treatment providers have 
indicated that a diagnosis of OCD is the same as a diagnosis 
of PTSD.  In regard to the first doctor who purportedly 
diagnosed the veteran with PTSD, the Board observes that the 
veteran was never actually a patient of Dr. Hernandez, and 
that there are no treatment records or statements contained 
in the claims file confirming Dr. Hernandez's alleged 
diagnosis.  Additionally, any diagnosis purportedly offered 
by Dr. Hernandez was made without a clinical evaluation of 
the veteran, but rather on the basis of the way the veteran 
"talked" and the way he "presented himself."  Therefore, 
even if Dr. Hernandez's diagnosis could be confirmed, the 
Board would find it to be of little probative value given the 
context in which it was made and in light of the other 
medical evidence contained in the claims file.    

While the veteran asserted during his hearing that following 
treatment from Dr. Hernandez he received treatment from a Dr. 
Bradley, the veteran reported in a subsequent statement 
(dated January 2004) that treatment following Dr. Hernandez 
was from a Dr. Barnard.  The veteran supplied an 
authorization for private medical records for Dr. Barnard in 
January 2004.  These records were associated with the claims 
file, and show that the veteran was seen from January 2003 to 
March 2003 for the chief complaint as anxiety.  The veteran 
reported a past medical history of OCD and PTSD, and he was 
diagnosed with depression at that time.  While Dr. Barnard 
appears to have initially written psychiatric code "309.81" 
as the veteran's diagnosis under Axis I of the psychiatric 
report in January 2003, this notation was scratched out (with 
initials above the change) and code "296.32" was written in 
its place.  A handwritten note stapled to the report 
indicates that code 309.81 stands for PTSD, and code 296.32 
stands for recurrent major depressive disorder.  Thereafter, 
February 2003 records reported that the veteran was on 
numerous medications for depression, OCD and (questionable) 
PTSD; and March 2003 records noted only that Dr. Bernard and 
the veteran discussed a past history of PTSD and anxiety and 
an OCD diagnosis.  These records do not record an actual 
diagnosis of PTSD, nor do they indicate that OCD and PTSD are 
synonymous disorders.  In fact, they indicate that a 
diagnosis of PTSD was initially considered and rejected; and 
even though the medical provider questioned whether PTSD was 
present, she did not diagnosis the veteran with this 
disorder.  As such, Dr. Bernard's medical records do not 
support the veteran's claim.   

The veteran has also asserted that two recent VA examiners 
agreed with his private medical providers that OCD was the 
same as PTSD, and reported that he received treatment for 
PTSD from these providers. See statements dated in August 
2003, September 2003, January 2004, August 2004 and September 
2004.   However, review of the VA medical records from those 
examiners, dated from March 2003 to March 2005, reveals that 
the examiners' findings contradict the veteran's contention 
and actually indicate that the veteran continued to be 
diagnosed with depression and not PTSD.  Specifically, a 
March 2003 record by one of the examiners diagnosed the 
veteran with major depressive disorder that was currently 
stable.  June 2003 records from the other provider diagnosed 
the veteran with depression, OCD and PTSD by history.  In 
June 2003, an examiner diagnosed major depression in good 
remission without evidence of OCD.  He reported that the 
veteran's symptomatology associated with OCD was probably 
just ruminative symptomatology associated with his 
depression.  In short, the only references to PTSD in the 
above-noted post service medical records are made in 
reference to history, and never as an established diagnosis 
provided by the examiner.  Additionally, the evidence of 
record does not show that any examiner ever equated OCD to 
PTSD.  Consequently, these medical records do not support the 
veteran's contention that he has been diagnosed with PTSD.  

The veteran's remaining post-service VA medical records also 
do not support this contention.  VA records dated from 
January 1989 to May 1993 indicate that the veteran was seen 
for complaints of anxiety, depression and difficulty with 
sleeping.  The veteran reported that his insomnia resulted 
from stress due to financial problems and strained family 
relationships.  He did not reference symptomatology 
associated with PTSD or events relating to service.  He was 
diagnosed with schizotype personality disorder, adjustment 
disorder, and adjustment disorder with mixed emotional 
features.  VA inpatient treatment records dated from August 
1989 to January 1990 indicate that the veteran had a history 
of bipolar disorder, depression and obsessive personality 
disorder.  The records did not reference a diagnosis of PTSD 
or symptomatology associated with this diagnosis.  

VA hospitalization records from January 1992 to March 1992 
indicate a history of a 21 month non-continuous 
hospitalization for severe depression with ruminative 
features that responded favorably to electroconvulsive 
therapy (ECT).  They report that the veteran was despondent 
due to marked financial problems and separation from his wife 
and family, but do not reference psychological distress 
associated with any event from service.  The first report of 
symptomatology possibly (emphasis added) related to PTSD 
occurred in March 2004.  At that time, the veteran indicated 
that he was not able to tolerate loud or unexpected noise and 
preferred to avoid crowds.  He was diagnosed with major 
depressive disorder that was currently stable.  Subsequent 
records dated in January 2005 and February 2005 also 
reference symptomatology associated with PTSD but did not 
provide a diagnosis for this disorder.  

After reviewing the veteran's private post-service medical 
records and his VA medical records, the Board observes that 
none of the records set forth a specific diagnosis of PTSD.  
While the veteran has consistently reported a history of 
PTSD, the Board observes that the mere recitation of a 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996).  While it is also 
clear that the veteran believes that he has PTSD, his opinion 
does not constitute sufficient medical evidence upon which 
the claim can be granted.  He, as a layman, does not have the 
requisite training or expertise to offer an opinion that 
requires medical expertise, such as the etiology of a 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
 
In addition to the foregoing, and most compelling of all the 
evidence on file, is the report of the veteran's December 
2004 VA examination for PTSD.  The December 2004 report 
indicates that the examiner (a VA physician), reviewed the 
veteran's claims file, obtained a complete social and medical 
history from the veteran that included the veteran's account 
of his traumatic stressor event, and performed a PTSD 
assessment.  The examiner then tested the veteran in order to 
assess the severity of any PTSD symptoms using the Clinician-
Administered PTSD scale for the DSM-IV.  He concluded that 
the veteran "did not meet the diagnostic criteria for 
PTSD".  Specifically, the examiner determined that "the 
veteran did not have enough PTSD symptoms particularly in the 
area of reexperiencing the traumatic phenomenon" (such as 
unwanted memories, nightmares, flashbacks or emotional 
displays that are related to the traumatic event).  While the 
veteran reported that he could generally cry over anything, 
he denied having any physical reaction when something 
reminded him of his stressor event.  The examiner 
specifically stated that the veteran did not meet the first 
DSM-IV Criterion for PTSD, which requires that the traumatic 
event is persistently reexperienced.  The examiner noted that 
while the veteran reported some symptoms that fall under 
Criterion C for a PTSD diagnosis, he concluded that 
"[o]verall, these symptoms are not frequent or severe enough 
to warrant a diagnosis of PTSD".  Upon the administration of 
the Mississippi Combat Scale, the examiner found that the 
veteran did not score within the range of veterans who had 
been diagnosed with PTSD.  He stated that given these two 
instruments (the two tests administered), he could not 
conclude that the veteran has PTSD.  Ultimately, he reported 
that the veteran had a long history of depression, as well as 
some obsessive thinking and peculiar thought processes.  He 
opined that the veteran did not meet the diagnostic criteria 
for OCD and concurred with the prior medical opinion that the 
OCD symptomatology was due to rumination and depressive 
symptoms.  He diagnosed the veteran with recurrent major 
depressive disorder, alcohol dependency, and schizotypal 
personality disorder by history, and stated that the veteran 
had a thought process disturbance and multiple family and 
marital-related stressors which contributed to his erratic 
mood and dysphoria.  The examiner concluded "that it is less 
likely as not that his condition had its onset during 
service".  

The Board finds the December 2004 examination report not only 
to be persuasive, but uncontroverted.  Reviewing the 
examination report in conjunction with the other medical 
evidence of record leads the Board to the conclusion that the 
veteran does not have PTSD.  Absent medical evidence 
indicating that the veteran has a current diagnosis of PTSD 
and a medical opinion linking this diagnosis to an event in 
service, service connection for PTSD must be denied.  

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence against the veteran's claim, the doctrine is not 
applicable.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for diabetes mellitus, type II, is denied. 

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


